Citation Nr: 1613198	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1985 to September 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is in the Veteran's record.

In March 2014, the case was remanded for additional development.  In February 2016, the Veteran was informed that the VLJ who conducted the November 2013 hearing is no longer employed by the Board, and was offered the opportunity for another hearing before the VLJ who would decide his case.  In March 2016 correspondence, the Veteran's attorney indicated that the Veteran did not desire another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that had its onset during his period of active service.  The Board notes that service treatment records (STRs) reflect he was seen for stress overload and situational family problems in February 1988.  June 1988 STRs note complaints of suicidal ideation after learning that his orders would take him overseas without his wife and child.  The diagnoses included suicidal ideations, alcohol dependence, and situational stress response.  A July 1988 psychological report reflects that upon receiving his deployment orders, the Veteran felt discouraged, frustrated, angry, suicidal, and had increased his drinking, resulting in a DUI.  Administrative separation was recommended.  An August 1988 report of medical examination for separation notes a diagnosis of passive aggressive personality disorder.  

Postservice treatment records show psychiatric diagnoses, including depressive disorder NOS (not otherwise specified), polysubstance dependence (alcohol, cocaine, and cannabis), and borderline personality disorder.  See July 14, 2003 clinical record; see also January 25, 2013 clinical record.  May, June, and July 2004 clinical records show that he was hit by a car in January 2003 and sustained a severe traumatic brain injury and lower right extremity injury.  The records reflect complaints of depressed mood in coping with the injuries.  There are no corresponding treatment records from January 2003 in the claims file.  As all records of postservice treatment may contain pertinent information, any outstanding records of psychiatric treatment must be secured on remand.

The Veteran was scheduled for a May 2011 VA psychiatric examination in association with this claim, but failed to report.  In March 2014 the Board remanded this matter, in part to secure an examination and medical advisory opinion.  The Veteran failed on two occasions (in September and October 2014) to report for the scheduled examinations.  

As this appeal is from an original claim seeking service connection, governing law provides that if the Veteran fails to report for an examination scheduled in connection with such claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  However, as the medical evidence is insufficient, the Board finds that a medical advisory opinion (without an examination, based on review of the record) is necessary.  

Finally, the Veteran's file contains treatment records through October 2014.  The record reflects that he planned to continue receiving mental health treatment at the Miami VAMC.  As records of treatment since October 2014 may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his injuries associated with a January 2003 motor vehicle accident, and to provide authorizations for VA to secure records of any such private treatment.  

The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also secure all VA treatment records since October 2014, including specifically psychiatric treatment records from Miami VAMC.  

2.  After the above development is completed, the AOJ should arrange for the Veteran's claims file to be forwarded to an appropriate psychologist or psychiatrist for review and an advisory medical opinion regarding the nature and likely etiology of the Veteran's psychiatric disability.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.

(b) Please identify which (if any) diagnosed psychiatric disability entitities are acquired, and which are personality disorders or developmental. 

(c) Please identify the likely etiology of each acquired psychiatric disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein?

(d)  If a substance abuse disorder is diagnosed, is such disorder primary or secondary, i.e., a symptom of an acquired psychiatric disorder?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses (in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

